

     Exhibit 10.1




LOCKHEED MARTIN CORPORATION
EXECUTIVE SEVERANCE PLAN
(As Amended and Restated Effective December 1, 2016)
Amendment No. 3
Lockheed Martin Corporation wishes to revise the Lockheed Martin Corporation
Executive Severance Plan (the “Plan”) to clarify the time by which an executed
Release and PECA must be received by the Company with respect to Supplement
Severance Benefits, effective as of the date this amendment is executed.
1.    The first sentence of Section 5(b) of the Plan is amended and restated in
its entirety to read as follows:
The following Supplemental Severance Benefits are in addition to the Basic
Severance Benefit and are available only to Eligible Employees who execute (i) a
valid and binding written release of the Company and its directors, officers and
Employees of claims of any kind or nature in respect of the Employee's
employment with the Company and any predecessor employer (and each of their
affiliates) in the form supplied by the Company (“Release”); and do not revoke
any such Release within any revocation period provided for in the Release, and,
(ii) except where prohibited under applicable law, a Post-Employment Conduct
Agreement substantially in the form attached to the Plan as Exhibit A.1 (for
Officers) or A.2 (for Eligible Employees who are not Officers) and as amended to
reflect specific jurisdictional or other requirements (“PECA”); provided such
Release and PECA are executed no earlier than the date of the Eligible
Employee’s Termination of Employment; and provided further that such executed
Release and PECA are received by the Company by the later of (i) 45 days after
they are provided to the Eligible Employee and (ii) the date of the Eligible
Employee’s Termination of Employment.





LOCKHEED MARTIN CORPORATION By:  /s/ Greg Karol Greg KarolSenior Vice President
of Human ResourcesDate:
  July 1, 2020

    



